Order denying motion to dismiss the first and second causes of action in the amended complaint for insufficiency, to dismiss the amended complaint for a defect of parties plaintiff, or, in the alternative, to strike out certain paragraphs of the amended complaint, in so far as appealed from, affirmed, with ten dollars costs and disbursements. Appellants may answer within ten days from service of a copy of the order herein. No opinion. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.